department of the treasury internal_revenue_service washington d c date mar employer_identification_number eo area manager office contact person id number telephone number t p n o n o w dear sir this letter is in response to your letter dated date and subsequent correspondence requesting rulings under sec_501 c a and of the internal_revenue_code t is a nonprofit corporation which received exemption under sec_501 and is classified as a public charity under sec_509 of the code t was also recognized as a community_foundation within the meaning of sec_1_170a-9 of the income_tax regulations one of the purposes of t was to solicit and administer gifts from christians in the r area to donor advised funds within the meaning of sec_1_170a-9 and of the regulations these funds benefit civic and christian charities in the rarea the donor advised funds are operated in a manner similar to most community foundations t solicits funds from the public on a regular basis the fund raising effort is primarity by personal contact and word of mouth x is a nonprofit corporation x is exempt from tax under sec_501 and is classified as a private_foundation within the meaning of sec_509 of the code x has made grants primarily to christian organizations scholarship programs have been maintained by both x and t for students at christian theological seminaries t and x have had a relationship with each other since the formation of t xisa substantial_contributor to t they share the same offices they share operating_expenses under a written document each entity has a separate board_of directors the two board sec_30 meet together on a monthly basis and have a joint annual retreat the executive director of t who is also the executive director of x meets with the two boards as was disclosed in t’s application_for exemption the ultimate use of a single organization to serve the purposes of t and x was contemplated before the formation of t accordingly the directors have decided that the purposes of the two organizations can be satisfied by a single organization the merger will achieve a substantial saving in expenses under articles of merger to be adopted by the two parties the assets of x will be merged with and into t and t will be the surviving entity the merger will be accomplished pursuant to state law x will terminate upon the completion of the merger the assets transferred from x to t will not be subject_to any restriction or the advice of any party other than the board_of directors of t it is represented that with respect to x’s status as a private_foundation there have been no willful repeated acts or failure to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter during the years the following rulings have been requested the merger of t and x will not adversely affect the status of t as an exempt charitable_organization under sec_501 x will not be subject_to termination taxes under sec_507 when its existence terminates by merger into t the transfer of assets from x to t in the merger will not result in tax to x under sec_4940 sec_4941 sec_4942 sec_4944 or sec_4945 of the code law and analysis sec_501 of the code provides for the exemption from federal_income_tax of an organization formed and operated for exclusively charitable educational or other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_509 of the code defines a private_foundation as an organization other than an organization described in sec_170 including sec_170 sec_507 of the code provides that except as provided in subsection b the status of any organization as a private_foundation will be terminated only if in essence such organization notifies the secretary or the secretary notifies the such organization of termination by reason of willful repeated acts or a willful and flagrant act giving rise to liability under chapter and in either of such case or such organization either pays the tax imposed under sec_507 or such tax is abated under sec_507 if there is a sec_507 termination of private_foundation_status sec_507 imposes a termination_tax equal to the lower_of the aggregate tax_benefit received by the terminating foundation or the net asset value of the terminating foundation sec_507 permits the termination of private_foundation_status with respect to a private_foundation which distributes all of its net assets to a public charity which has been in existence for at least calendar months if such private_foundation has not previously engaged in willful repeated acts or a willful and flagrant act giving rise to a tax_liability under chapter sec_4940 of the code imposes a tax on the net_investment_income of a private_foundation sec_4941 a of the code imposes a tax on acts of self-dealing between a disqualified_person and a private_foundation sec_4941 d of the code imposes an excise_tax on private_foundations for self- dealing which includes but is not limited to the transfer of assets between a foundation anda disqualified_person sec_4942 of the code imposes a tax on the undistributed income’ of a private_foundation for any taxable_year sec_4944 of the code imposes a tax on a private_foundation if it invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes tax on taxable_expenditures including grants to organizations not qualified under sec_509 of the code unless expenditure_responsibility is exercised sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term disqualified person’ shall not include any organization which is described in sec_501 sec_1_507-2 of the regulations provides generally that an organization terminating its private_foundation_status pursuant to sec_507 will remain subject_to the provisions of chapter until the distribution of all of its net assets to distributee organizations described in sec_507 has been completed since t will be the surviving corporation and x will be the terminating private_foundation the merger of x with and into t pursuant to state law will not adversely affect the status of t as an organization exempt under sec_501 of the code it has been represented that during x’s existence there have been no willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code based on sec_507 and c the merger of x with and into t will result in the termination of x without any_tax liability associated with such termination finally based on the facts presented the termination of x will not expose x to any_tax liability under chapter except to the extent provided in sec_1_507-2 of the regulations where x remains subject_to the imposition of taxes under sec_4942 until the distribution of all of its net assets to t accordingly we rule as follows the merger of t and x will not adversely affect the status of t as an exempt charitable_organization under sec_501 of the code t will continue to be an exempt charitable_organization under sec_501 x will not be subject_to termination taxes under sec_507 when its existence terminates by merger into t the transfer of assets from x to t will not result in tax to x under sec_4940 sec_4941 sec_4942 sec_4944 or sec_4945 after the completion of the transfer of all of x’s assets we express no opinion as to the effect of the existence or operation of donor advised funds on t’s continued tax exemption under sec_501 of the code we are sending a copy of this ruling letter to your authorized representative listed on the power_of_attorney on file with this office this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely robert c harper jr manager exempt_organizations technical group
